DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 12/09/2021. 
Claims 1-5 are pending. 
The Drawings filed on 12/09/2021 are noted. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recite various elements which are claimed not in terms of their structures, but in terms of their functions. Such an approach is explicitly permitted by 35 USC 112(f), which states:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

However, the quid pro quo for the convenience of employing this claiming technique is that the corresponding structure for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute. When a clear link or association is not present, it is impossible to determine the metes and bounds of the claim containing the element, and the claim therefore fails to satisfy the requirement of 35 USC 112(b) that an invention must be particularly pointed out and distinctly claimed. See MPEP 2181.

The following claim elements are limitations that invoke 35 U.S.C. 112(f) paragraph because a skilled artisan would conclude that they are so devoid of structure that the drafter constructively engaged in means-plus-function claiming (for example, by using “means” or a nonce term that is not an art-recognized name of a structure of class of structures in conjunction with functional language):
“team division means of dividing” as recited in claim 5;
“storing means for storing” as recited in claim 5;
“battle means for battling” as recited in claim 5;
“point totalizing means” as recited in claim 5;
“group ranking means of totalizing” as recited in claim 5;
“ranking output means of outputting the ranking” as recited in claim 5; and
any other claimed “means” in conjunction with functional language that may have been inadvertently omitted from the list above.
However, for each element listed above, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.

For each claim and each limitation listed above, Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 recites a “ game system” having such means that playing characters respectively controlled by many players battle each other in a three dimensional virtual space so as to obtain battle points. The claim fails to define any structure or hardware. Accordingly, the recited “system” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101. 


Claims 1 to 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 5 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a team playing type game program in claims 1-4 and a game system in claim 5.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Step 2A, Prong 1
Each of Claims 1 to 5 recite steps or instructions or rules for providing a game processing, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 16 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 16 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 4) recites a team playing type game program for getting a computer (additional element) to execute such a routine that playing characters respectively controlled by many players battle each other in a three dimensional virtual space so as to obtain battle points, the obtained battle points are collected as total values, and the total values are ranked, the playing character belonging to one of two or more groups in a game world of the three dimensional virtual space, each group of two or more groups being divided into two or more teams, the program for getting the computer to execute the following routines: 
a team division routine of dividing the playing characters respectively controlled by many players into specific teams based on input from the players, each specific team being in the group belonging to the playing character (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
a storing routine of storing team data showing to which team each playing character belongs together with the belonging group in a memory (additional element) (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
a battle routine of battling for every team, between two or more playing characters comprising the team, between the teams of the different groups (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
a point totalizing routine of real- timely totalizing the battle point obtained by the respective playing characters when executing the battle routine for every team belonging to each playing character, and storing the battle point as a team point in the memory (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
a group ranking routine of totalizing the team points every team obtained through the point totalizing routine for every group for a predetermined period, the team points being obtained for all teams belonging to the respective groups, and storing the results in the memory, respectively giving a ranking for each group (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
a ranking output routine of outputting the ranking for every group (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 5 recites a game system having such means that playing characters respectively controlled by many players battle each other in a three dimensional virtual space so as to obtain battle points, the obtained battle points are collected as total values, and the total values are ranked, the playing character belonging to one of two or more groups in a game world of the three dimensional virtual space, each group of two or more groups being divided into two or more teams, the game system comprising: 
team division means of dividing the playing characters respectively controlled by many players into specific teams based on an input from the players, each specific team being in the group belonging to the player character (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
storing means of storing team data showing to which team each playing character belongs together with the belonging group in a memory (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
battle means of battling for every team, between two or more playing characters comprising the team, between the teams of the different groups (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
point totalizing means of real- timely totalizing the battle points obtained by the respective playing characters when executing the battle means for every team belonging to each playing character, and storing the battle point as a team point in the memory (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
group ranking means of totalizing the team points every team obtained through the point totalizing means for every group for a predetermined period, the points being obtained for all teams belonging to the respective groups, and storing the results in the memory, respectively giving a ranking for each group (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
ranking output means of outputting the ranking for every group (rule for conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

As indicated above, each of independent Claims 1 and 5 (and their respective dependent claims) recites at least one step or instruction or rule for: (i) conducting a game processing, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  Further, dependent Claims 2 to 4 include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.



Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 5 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 5), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a computer and a memory are generically recited computer elements in independent Claims 1 and 5 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 5 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed game program and game system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer (e.g., including a computer and memory as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 5 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1 and 5 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 5 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.  These claims require the additional elements of a computer and a memory. These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 5 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

The recitation of the above-identified generic computer limitations in Claims 1 to 5 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 5 are directed to applying an abstract idea (e.g., rules for processing a game and/or mental processes) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 5 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 5 (and their dependent Claims 2 to 4) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 5 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 5 amounts to significantly more than the abstract idea itself (Step 2B: NO).  Accordingly, Claims 1 to 5 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0094317 A1 to Takagi et al. (hereinafter Takagi) in view of U.S. Patent Application Publication 2018/0264366 A1 to Kawahara (hereinafter Kawahara). 


Regarding Claim l, Takagi discloses a team playing type game program for getting a computer to execute such a routine that playing characters respectively controlled by many players battle each other in a three dimensional virtual space so as to obtain battle points, the obtained battle points are collected as total values, and the total values are ranked, the playing character belonging to one of two or more groups in a game world of the three dimensional virtual space, each group of two or more groups being divided into two or more teams (figs. 1-7), the program for getting the computer to execute the following routines: 
a team division routine of dividing the playing characters respectively controlled by many players into specific teams based on input from the players, each specific team being in the group belonging to the playing character (figs. 1-2, team information, [0053]-[0054] discloses team information and player information and the team each player belongs to); 
a storing routine of storing team data showing to which team each playing character belongs together with the belonging group in a memory (figs. 1-2, data storage unit 12, [0042]); 
a battle routine of battling for every team, between two or more playing characters comprising the team, between the teams of the different groups (figs. 1-2, 6-7, [0057]-[0058], [0066]-[0073] discloses the battle between two or more teams); and
a point totalizing routine of real- timely totalizing the battle point obtained by the respective playing characters when executing the battle routine for every team belonging to each playing character, and storing the battle point as a team point in the memory (figs. 1-2, control unit 11, data storage unit 12, [0054]-[0055], [0079], [0087]- [0088] discloses determining points for the teams and storing them). 

Although Takagi discloses a ranking of the teams according to the magnitude of acquired points at a given time ([0089]), it does not explicitly disclose: 	
a group ranking routine of totalizing the team points every team obtained through the point totalizing routine for every group for a predetermined period, the team points being obtained for all teams belonging to the respective groups, and storing the results in the memory, respectively giving a ranking for each group; and 
a ranking output routine of outputting the ranking for every group.  
In a related invention, Kawahara generally discloses a group ranking system for one or more groups of players of a game. Kawahara discloses: 
a group ranking routine of totalizing the team points every team obtained through the point totalizing routine for every group for a predetermined period, the team points being obtained for all teams belonging to the respective groups, and storing the results in the memory, respectively giving a ranking for each group (figs. 5-12, [0033], [0047]-[0051], [0056], [0059]-[0069] discloses storing of group ranking of each group and points obtained for each group); and 
a ranking output routine of outputting the ranking for every group (figs. 5-12, [0056], [0059]-[0069] discloses and depicts the ranking of each group of players playing the game). 
Takagi discloses a game in which a plurality of teams competes in a game field including a plurality of unit areas for occupation of the unit area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Takagi to include the group ranking and ranking output features of Kawahara in order to provide users with game play information about other groups and promote a formation of cooperative relationship among users/players (Kawahara, [0017]). 

Regarding Claim 2, Takagi in view of Kawahara discloses the team playing type game program according to claim 1, wherein the program gets the computer to further execute a routine of changing the team belonging to the playing character of the player and leaving the team belonging to the playing character according to a team change instruction inputted through the player at an optional time through the terminal the player operates (Kawahara, [0111] discloses when the user leaves a group/team).  

Regarding Claim 3, Takagi in view of Kawahara discloses the team playing type game program according to claim 1, wherein the battle routine further comprising a routine where the battle starts when locating objects of the playing characters comprising the teams of the different groups in the battle space set in the three dimensional virtual space at predetermined battle start positions (Takagi, figs. 7-12, [0058]- [0073] discloses and depicts a battle scene and the start of each team when the battle starts and how the battle progresses). 



Regarding Claim 4, Takagi in view of Kawahara discloses the team playing type game program according to claim 1, wherein the teams that participate in the battle in the battle routine are two or more teams for each group (figs. 7-12, [0058]-[0073] depicts and discloses battles among two or more teams).  

Regarding Claim 5, Takagi discloses a game system having such means that playing characters respectively controlled by many players battle each other in a three dimensional virtual space so as to obtain battle points (fig. 7), the obtained battle points are collected as total values, and the total values are ranked, the playing character belonging to one of two or more groups in a game world of the three dimensional virtual space, each group of two or more groups being divided into two or more teams (figs. 1-2, 6, 7, [0055]), the game system comprising: 
team division means of dividing the playing characters respectively controlled by many players into specific teams based on an input from the players, each specific team being in the group belonging to the player character (figs. 1-2, team information, [0053]-[0054] discloses team information and player information and the team each player belongs to); 
storing means of storing team data showing to which team each playing character belongs together with the belonging group in a memory (figs. 1-2, data storage unit 12, [0042]); 
battle means of battling for every team, between two or more playing characters comprising the team, between the teams of the different groups (figs. 1-2, 6-7, [0057]-[0058], [0066]-[0073] discloses the battle between two or more teams); 
point totalizing means of real-timely totalizing the battle points obtained by the respective playing characters when executing the battle means for every team belonging to each playing character, and storing the battle point as a team point in the memory (figs. 1-2, control unit 11, data storage unit 12, [0054]-[0055], [0079], [0087]- [0088] discloses determining points for the teams and storing them).

Although Takagi discloses a ranking of the teams according to the magnitude of acquired points at a given time ([0089]), it does not explicitly disclose: 	
group ranking means of totalizing the team points every team obtained through the point totalizing means for every group for a predetermined period, the points being obtained for all teams belonging to the respective groups, and storing the results in the memory, respectively giving a ranking for each group; and 
ranking output means of outputting the ranking for every group.  

In a related invention, Kawahara generally discloses a group ranking system for one or more groups of players of a game. Kawahara discloses: 
group ranking means of totalizing the team points every team obtained through the point totalizing means for every group for a predetermined period, the points being obtained for all teams belonging to the respective groups, and storing the results in the memory, respectively giving a ranking for each group (figs. 5-12, [0033], [0047]-[0051], [0056], [0059]-[0069] discloses storing of group ranking of each group and points obtained for each group); and 
ranking output means of outputting the ranking for every group (figs. 5-12, [0056], [0059]-[0069] discloses and depicts the ranking of each group of players playing the game).  
Takagi discloses a game in which a plurality of teams competes in a game field including a plurality of unit areas for occupation of the unit area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Takagi to include the group ranking and ranking output features of Kawahara in order to provide users with game play information about other groups and promote a formation of cooperative relationship among users/players (Kawahara, [0017]). 


Conclusion
Claims 1-5 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715